        Case 4:18-cv-06862-YGR Document 58 Filed 10/30/19 Page 1 of 4




 1   MARK B. CHASSMAN (CA Bar No. 119619)          CLEMENT SETH ROBERTS (SBN 209203)
     mchassman@chassmanseelig.com                  croberts@orrick.com
 2                                                 WILL MELEHANI (SBN 285916)
     CHASSMAN & SEELIG LLP
                                                   wmelehani@orrick.com
 3   11766 Wilshire Boulevard, Suite 270           ORRICK, HERRINGTON & SUTCLIFFE
     Los Angeles, CA 90025                         LLP
 4   Telephone: (310) 929-7192                     The Orrick Building
     Fax: (310) 929-7627                           405 Howard Street
 5                                                 San Francisco, CA 94105-2669
     SARAH A. PFEIFFER (CA Bar No. 278205)         Telephone:    +1 415 773 5700
 6                                                 Facsimile:    +1 415 773 5759
     sap@msf-law.com
 7   SETH H. OSTROW (pro hac vice)                 JACOB M. HEATH (SBN 238959)
     sho@msf-law.com                               jheath@orrick.com
 8   MEISTER SEELIG & FEIN LLP                     ORRICK, HERRINGTON & SUTCLIFFE
     125 Park Avenue, 7th Floor                    LLP
 9   New York, NY 10017                            1000 Marsh Road
     Telephone: (212) 655-3500                     Menlo Park, CA 94025
10                                                 Telephone:    +1 650 614 7400
     Fax: (646) 539-3649                           Facsimile:    +1 650 614 7401
11
     Attorneys for Plaintiff Sales Transaction     Attorneys for Defendant Poynt Corporation.
12   Systems, LLC.
13

14

15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16

17   SALES TRANSACTION SYSTEMS, LLC,                   Case No. 4:18-cv-6862-YGR

18                    Plaintiff,                       JOINT STIPULATION OF DISMISSAL
19         vs.                                         Date Complaint Filed: Nov. 13, 2018
20   POYNT CO.,                                        Trial Date: Not Set

21                    Defendant.

22

23

24

25

26

27

28


                           STIPULATED DISMISSAL, Case No. 4:18-cv-6862-YGR
          Case 4:18-cv-06862-YGR Document 58 Filed 10/30/19 Page 2 of 4



            Plaintiff Sales Transaction Systems, LLC (“STS” or “Plaintiff”) and Defendant Poynt
 1

 2   Corporation (“Poynt” or “Defendant”) hereby stipulate pursuant to Federal Rule of Civil Procedure

 3   41(a)(1)(A)(ii) as follows:

 4   1.     STS hereby dismisses with prejudice all claims that it raised in the above-referenced action
 5
     (the “Action”); and
 6
     2.     Each party shall bear its own costs and attorneys’ fees.
 7

 8   DATED:         October 30, 2019      ___/s/ Sarah A. Pfeiffer_____________
                                          Attorneys for Plaintiff
 9
                                          Sarah A. Pfeiffer
10
                                          Mark B. Chassman (CA Bar No. 119619)
11                                        Email: mchassman@chassmanseelig.com
                                          CHASSMAN & SEELIG LLP
12                                        11766 Wilshire Boulevard, Suite 270
                                          Los Angeles, CA 90025
13                                        Telephone: (310) 929-7192
                                          Fax: (310) 929-7627
14

15                                        Sarah A. Pfeiffer (CA Bar No. 278205)
                                          Email: sap@msf-law.com
16                                        Seth H. Ostrow (pro hac vice)
                                          Email: sho@msf-law.com
17                                        MEISTER SEELIG & FEIN LLP
18                                        125 Park Avenue, 7th Floor
                                          New York, NY 10017
19                                        Telephone: (212) 655-3500
                                          Fax: (646) 539-3649
20

21   DATED:         October 30, 2019      ___/s/ Clement Seth Roberts_____________
22                                        Attorneys for Defendant

23                                        CLEMENT SETH ROBERTS (SBN 209203)
                                          croberts@orrick.com
24                                        WILL MELEHANI (SBN 285916)
                                          wmelehani@orrick.com
25                                        ORRICK, HERRINGTON & SUTCLIFFE LLP
                                          The Orrick Building
26                                        405 Howard Street
                                          San Francisco, CA 94105-2669
27                                        Telephone:    +1 415 773 5700
                                          Facsimile:    +1 415 773 5759
28

                                                      2
                             STIPULATED DISMISSAL, Case No. 4:18-cv-6862-YGR
     Case 4:18-cv-06862-YGR Document 58 Filed 10/30/19 Page 3 of 4



                                JACOB M. HEATH (SBN 238959)
 1                              jheath@orrick.com
                                ORRICK, HERRINGTON & SUTCLIFFE LLP
 2                              1000 Marsh Road
                                Menlo Park, CA 94025
 3                              Telephone:    +1 650 614 7400
                                Facsimile:    +1 650 614 7401
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
                     STIPULATED DISMISSAL, Case No. 4:18-cv-6862-YGR
         Case 4:18-cv-06862-YGR Document 58 Filed 10/30/19 Page 4 of 4




 1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)

 2           I, Sarah A. Pfeiffer, attest that concurrence in the filing of this document has been obtained

 3   from all signatories. I declare under penalty of perjury under the laws of the United States of

 4   America that the foregoing is true and correct. Executed on October 30, 2019, at New York, New

 5   York.

 6                                                          /s/ Sarah A. Pfeiffer________
                                                            Sarah A. Pfeiffer
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
                               STIPULATED DISMISSAL, Case No. 4:18-cv-6862-YGR
